Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 1 of 19 PageID 358




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

DERRICK COLES, on behalf of himself
and on behalf of all others similarly situated,

                            Plaintiffs,

v.                                                    Case No. : 8:17-cv-829-EAK-AEP

STATESERV MEDICAL OF FLORIDA, LLC,
THE STATESERV COMPANIES, LLC, and
STATESERV MEDICAL, LLC

                    Defendants.
____________________________________/

            JOINT MOTION FOR FINAL APPROVAL OF CLASS ACTION
           SETTLEMENT AND INCORPORATED MEMORANDUM OF LAW

       Plaintiff, Derrick Coles (“Plaintiff”), and Defendants, STATESERV MEDICAL OF

FLORIDA, LLC, THE STATESERV COMPANIES, LLC, and STATESERV MEDICAL, LLC,

(collectively, the “Defendant”) hereby file this Joint Motion for Final Approval of Class Action

Settlement and Incorporated Memorandum of Law, seeking the Court’s final approval of the

Parties’ Settlement Agreement (“Settlement Agreement” - previously filed with the Court as an

attachment to ECF 48 and filed herewith as Exhibit “1”). Since the Court preliminarily approved

the Settlement Agreement, notice was mailed to class members.           The reaction has been

overwhelmingly positive. No class members objected and one class member requested to be

excluded from the Settlement. Practically speaking, little has changed since the Court issued the

Order granting Preliminary Approval, confirming the Settlement is fair, reasonable, adequate,

and warrants final approval.

                                          I.   BACKGROUND

       In June 2015, Plaintiff applied for employment with Defendant.           Plaintiff alleged
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 2 of 19 PageID 359




Defendant did not lawfully disclose to him that it intended to procure his consumer report for

employment purposes.           Specifically, Defendant failed to provide him with a “stand-alone”

disclosure form pursuant to 15 U.S.C. § 1681b(b)(2)(A), causing him informational injury by

depriving him of information to which he was legally entitled. Concomitantly, Plaintiff alleged

since Defendant did not provide him with a lawful disclosure, Defendant had no permissible

purpose for obtaining his consumer report, thereby violating his right to privacy. Based on the

foregoing alleged violation, Plaintiff asserted Fair Credit Reporting Act (“FCRA”) claims against

Defendant on behalf of himself and a “Background Check Class” consisting of other consumers

to whom Defendant provided a substantially similar disclosure form and upon whom Defendant

obtained a consumer report for employment purposes.

         Plaintiff and Defendant, (together, the “Parties”) mediated the action over two days with

Mr. Carlos Burruezo, Esq. After two full days of adversarial negotiations, the Parties reached an

agreement in principal and notified the Court accordingly. Thereafter, the Parties negotiated the

finer points of settlement, which have been incorporated into the Settlement Agreement.

         On March 5, 2018, the Court certified a Background Check class for settlement purposes

(the “Settlement Class”). (ECF 45). In the Report and Recommendation, the Court certified for

settlement purposes a class defined as:

         Background Check Class: All employees and job applicants of StateServ
         Medical of Florida, LLC, the StateServe Companies, LLC, StateServ Medical
         LLC, and any of their affiliates related companies, agents, and owners (the
         “StateServ Entities”), who were the subject of a consumer report procured by
         StateServ Medical of Florida, LLC, the StateServe Companies, LLC, or StateServ
         Medical LLC (“Defendants”) within five years of the filing of the complaint
         through the date of final judgment based upon disclosure authorization forms
         substantially similar to Exhibits A and B.1

1
 Exhibits A and B refer to the first two exhibits attached to Plaintiff’s Unopposed Motion for Class Certification
(Doc. 38).


                                                          2
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 3 of 19 PageID 360




        On June 19 2018, the Court preliminarily approved the Settlement Agreement and

proposed Notice to Class Members (ECF 50).

                 II.   OVERVIEW OF SETTLEMENT TERMS AND RELIEF

A.    The Settlement Class And Benefits

        The Settlement resolves the claims of a nationwide class consisting of consumers upon

whom it is alleged Defendant unlawfully obtained a background check for employment purposes

in violation of the FCRA. Settlement Class members submitting claims forms will receive cash

payments well above the minimum statutory damages available under the FCRA, without having

to show that Defendant willfully violated the FCRA.

        If final approval is granted, the settlement requires Defendant to create a Settlement Fund

of $172,500 for a class consisting of 522 members. (Settlement Agmt., ¶ 4.1.2). All costs,

expenses, fees, relief, and/or any payments of any kind in connection with or associated with this

Settlement shall be paid from the Settlement Fund, including: (a) all payments to the Settlement

Class members; (b) Service Awards to the Named Plaintiff; (c) all costs of notice and settlement

administration; and (d) all Attorneys’ Fees and Costs, as approved by the Court. (Id. ¶¶ 7.2-7.3).

        The Net Settlement Fund, which is the amount remaining after attorneys’ fees and costs,

costs of notice to the Settlement Class and settlement administration, and Plaintiff’s service

award, will be distributed pro rata to each member of the Settlement Class. Settlement Class

members shall have 45 days from the date on which checks are mailed to negotiate their checks.

(Id. ¶ 7.2.5).

        The monetary relief obtained by this proposed settlement demonstrates that this

settlement is a very good result for the Settlement Class. The gross recovery for the Settlement

Class members was approximately $330. After all expenses are deducted from the common


                                                 3
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 4 of 19 PageID 361




fund, Settlement Class members will receive a net award of approximately $240 each, an amount

in excess of the $100 minimum statutory damages they would receive if they were to prevail and

willfulness. See 15 U.S.C. § 1681n.

B.   Notice And Administration

       The Parties utilized a private, Court-approved third-party vendor, Signal Interactive

Media, LLC d/b/a Garretson Resolution Group, Inc., to notify the Settlement Class of the

settlement and to provide settlement administration services. The Parties agreed that the expense

of providing notice to the Settlement Class and administering the settlement would be paid from

the Settlement Fund (Settlement Agmt., ¶ 7.3.1).

       Defendant provided the Settlement Administrator with a list of 522 class members

containing the last known mailing address for each of those members (Exhibit “2” - Hively

Declaration, ¶ 6). The Administrator used commercially reasonable means to ensure delivery

was effective, including using the National Change of Address Database (“NCOA”) and skip

tracing for envelopes returned undeliverable (Id.). On October 19, 2018 the Court approved

Class Notice was mailed by First Class U.S. Mail to 522 Class Members. (Id.). Ultimately, 106

Class Notices have been deemed undeliverable. (Id., ¶7).

       The Class Notices informed Settlement Class members of: (1) the material terms of the

Settlement Agreement; (2) their right to object and how to do so; (3) their right to exclude

themselves by opting out and how to do so; (4) that they will be bound by the Settlement

Agreement if they do not opt out; (5) the date, time and location of the final fairness hearing

scheduled by the Court; and (6) that the Court retains the right to reschedule the final fairness

hearing without further notice. (Id., Ex. A). The Class Notices also directed recipients to the

settlement website, www.stateservfloridasettlement.com, which contained additional information


                                               4
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 5 of 19 PageID 362




about the Settlement (Id., ¶ 9 and Ex. A). The Settlement Administrator also maintained a toll-

free telephone number for questions related to the Settlement. (Id., ¶ 10). These extensive efforts

to provide notice to the Settlement Class are “the best notice that is practicable under the

circumstances.” Fed. R. Civ. P. 23(c)(2)(B)..

        Initial payments to Settlement Class members will be mailed by the Settlement

Administrator by check and delivered by first-class U.S. mail, postmarked within 10 business

days of the Effective Date. All initial checks will expire forty-five (45) days after they are issued

and will state the expiration date on their faces. After the initial 45-day period for negotiating

checks, any uncashed settlement compensation in the Settlement Fund will be pooled and

distributed equally cy pres to the Cornerstone Hospice Foundation and Lions Eye Institute

Foundation, subject to Court Approval. (Settlement Agmt.,¶ 7.2.2).

        In sum, notice was efficiently disseminated and virtually all Settlement Class members

were informed of the Settlement.

C.    Settlement Class Members Overwhelmingly Support the Settlement and There Are
      No Governmental Objectors

        The deadline for exclusions and objections was December 18, 2018. There were zero

objections and one request for exclusion. (Hively Decl., ¶ 8).2 Unquestionably, the Class

Members’ reaction to the Settlement was overwhelmingly positive.

D.    The Release of Claims

        In return for the substantial benefits Settlement Class members will receive, they will

release all claims against Defendant from any and all claims, actions, or causes of action under



2
 Objections were required to be served upon Class Counsel, Defendant’s Counsel and the Court on or before
December 18, 2018. No objections have been received.


                                                   5
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 6 of 19 PageID 363




15 U.S.C. § 1681b(b)(2)(A) of the FCRA, and any state law equivalent (Ex. 1, Settlement

Agreement, ¶¶ 8.1) related to background checks.

E.    Attorneys’ Fees and Expenses

          Pursuant to the Settlement Agreement, Class Counsel is authorized to petition the Court

for up to one third (33.33%) of the Settlement Fund as attorneys’ fees and costs. (Settlement

Agreement, ¶ 7.2.8). Class Counsel has filed a separate motion seeking approval for fees and

costs, including costs of providing notice to the Settlement Class and for Settlement

Administration services (ECF 61). Defendant agrees not to oppose the amount of fees and costs

sought by Class Counsel, up to one third of the Settlement Fund. (Settlement Agreement, ¶

7.2.8).

                                    III.   THE LITIGATION

A.    Allegations in the Complaint

          In June 2015, Plaintiff applied for employment with Defendant.         Plaintiff alleges

Defendant did not lawfully disclose to him that it intended to procure his consumer report for

employment purposes.       Specifically, Defendant failed to provide him with a “stand-alone”

disclosure form pursuant to 15 U.S.C. § 1681b(b)(2)(A), causing him informational injury by

depriving him of information to which he was legally entitled. Concomitantly, Plaintiff alleges

Defendant had no permissible purpose for obtaining his consumer report, thereby violating his

right to privacy. Based on the foregoing facts, Plaintiff filed his Class Action Complaint against

Defendant.

          Defendant asserted numerous defenses, having denied, and continues to deny, that it

violated the FCRA with regard to the Class Representatives and/or any putative Class Members.

Defendant asserted, and continues to assert, that its disclosure does not violate the FCRA, much


                                                 6
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 7 of 19 PageID 364




less constitute a willful violation of the FCRA as is necessary to demonstrate liability in this

case. As part of the Settlement Agreement, Defendant denies any wrongdoing; does not admit or

concede any actual or potential fault or liability in connection with any facts or claims that have

been alleged against it in the Action; and denies that the claims asserted by Class Representatives

are suitable for class treatment other than for settlement purposes (Ex. 1, Settlement Agmt., ¶¶

2.1-2.2). The Settlement Agreement and this Motion are not, and shall not, in any way be

deemed to constitute an admission or evidence of any wrongdoing or liability on the part of

Defendant. (Id.)

B.     Discovery is More Than Sufficient to Support the Settlement

        Plaintiff served production requests, interrogatories and requests for admissions on

Defendants. Through discovery efforts, Class Counsel was able to obtain sufficient information

to analyze the merits of the claims and the size of the putative class.

 IV.     PRELIMINARY CLASS CERTIFICATION AND APPROVAL WAS CORRECT
         AS THE SETTLEMENT IS UNOPPOSED AND FULLY SATISFIES RULE 23(e)

        In Plaintiff’s Unopposed Motion for Class Certification, Class Counsel presented detailed

justification for certification of the settlement class under Rule 23(a) and 23(b)(3). (ECF 38).

The Court’s Preliminary Approval Order found that, for settlement purposes, the settlement class

was proper under Rule 23(a) and 23(b)(3). (See ECF 45.)             Since the Court’s Preliminary

Approval Order, there have been no objections to certification. Thus, the Settlement Class is

appropriately certified for the reasons summarized in the Motion for Preliminary Approval, and

as further set forth below.

A.     The Settlement Class Meets the Requirements of Rule 23(a)

        The Court can certify a settlement class where the proposed class and its representatives

meet the four prerequisites in Federal Rule of Civil Procedure 23(a) - numerosity, commonality,

                                                  7
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 8 of 19 PageID 365




typicality, and adequacy of representation—and one of the three requirements of Federal Rule of

Civil Procedure 23(b). Fed. R. Civ. P. 23. The Court has already preliminarily certified the

Settlement Class. Nothing has changed that would impel the Court to reconsider its previous

determination.

       1.    Numerosity

       The proposed class of 522 consumers across the country are “so numerous that joinder of

all members is impracticable.” Fed. R. Civ P. 23(a)(1). The Court may find the numerosity

factor satisfied if the Court concludes it would be difficult, inconvenient, and wasteful to attempt

to join numerous plaintiffs into one case, using permissive joinder. “While Rule 23 does not

specify an exact number necessary to satisfy numerosity, the Eleventh Circuit has indicated that

having more than 40 class members is generally enough to satisfy the rule.” Klewinowski v.

MFP, Inc., 2013 U.S. Dist. LEXIS 130591, at *4 (No. 8:13-cv-1204-T-33TBM, M.D. Fla. Sept.

12, 2013) (citing Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th Cir. 1986)). The

Settlement Class still satisfies numerosity.

       2.    Commonality

       The United States Supreme Court has clarified that to satisfy the commonality

requirement of Rule 23(a), the plaintiff must “demonstrate that the class members ‘have suffered

the same injury.’” Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011) (citing Gen.

Tel. Co. of the Sw. v. Falcon, 457 U.S. 147 (1982)). Courts in this Circuit have applied Dukes to

the commonality analysis, but caution that Dukes does not set an impossible standard for

commonality. “[T]his prerequisite does not mandate that all questions of law or fact be common;

rather, a single common question of law or fact is sufficient to satisfy the commonality

requirement, as long as it affects all class members alike.” Klewinowski, 2013 U.S. Dist. LEXIS


                                                 8
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 9 of 19 PageID 366




130591, at *5–6 (internal quotations and citation omitted); see also Waters v. Cook’s Pest

Control, Inc., 2012 U.S. Dist. LEXIS 99129, at *26-27 (N.D. Ala. July 17, 2012) (citing

Williams v. Mohawk Indus., 568 F.3d 1350, 1355 (11th Cir. 2009)).

          In the instant case, Plaintiff asserts Defendant failed to provide consumers with a

compliant disclosure form prior to obtaining their consumer report for employment purposes.

Determining liability on these claims will require resolving several common questions including,

but not limited to: (1) whether Defendant’s FCRA disclosure forms satisfy the notice and

authorization requirements under 15 U.S.C. § 1681b(b)(2)(A); and (2) whether Defendant acted

willfully in its failure to satisfy the requirements under the FCRA. See 15 U.S.C. § 1681n and §

1681s; see Hargrett v. Amazon.com DEDC LLC, Case No. 8:15-cv-02456-WFJ-AAS, Document

187, (M.D. Fla. November 16, 2018)(granting final approval to similar FCRA disclosure class

action lawsuit); Graham v. Pyramid Healthcare Solutions, Inc., Case No.: 16-cv-01324-JSM-

AAS, Document 72 (M.D. Fla. February 2, 2018)(granting final approval to similar FCRA

disclosure class action lawsuit). The Court’s original decision on commonality should remain

intact.

          3.   Typicality

          Under Federal Rule of Civil Procedure 23(a)(3), “[a] class representative must possess

the same interest and suffer the same injury as the class members in order to be typical under

Rule 23(a)(3). Typicality measures whether a sufficient nexus exists between the claims of the

named representatives and those of the class at large.” Rosario-Guerro, 265 F.R.D. at 627 (citing

Busby v. JRHBW Realty, Inc., 513 F. 3d 1314, 1322 (11th Cir. 2008). The typicality requirement

“is said to limit class actions to those fairly encompassed by the Class Representatives’ claims.”

GTE Co. of the Nw. v. EEOC, 446 U.S. 318, 330 (1980).


                                                9
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 10 of 19 PageID 367




        In this case, the legal theory underlying the claims of the putative class members are

 identical to Named Plaintiff’s FCRA claims. All of the claims are based on a substantially

 similar, if not identical, set of facts and are grounded in the same legal theories; namely,

 Defendant’s FCRA disclosure failed to satisfy the requirements of the FCRA. The Named

 Plaintiff’s claims are typical of the Classes and, consequently, the typicality requirement of Rule

 23(a)(3) has been met. See Fed R. Civ. P. 23(a)(3); Graham v. Pyramid Healthcare Solutions,

 Inc., Case No.: 16-cv-01324 (M.D. Fla. October 26, 2016).

        4.    Adequacy of Representation

        The fourth requirement of Rule 23(a) is that “the representative parties will fairly and

 adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). “This requirement

 ‘encompasses two separate inquiries: (1) whether any substantial conflicts of interest exist

 between the representatives and the class; and (2) whether the representatives will adequately

 prosecute the action.’” Battle v. Law Offices of Charles W. McKinnon, P.L., 2013 U.S. Dist.

 LEXIS 29263, at *10 (S.D. Fla. Mar. 5, 2013) (citing Busby v. JRHBW Realty, Inc., 513 F.3d

 1314, 1323 (11th Cir. 2008). The Court’s adequacy decision has not been questioned, providing

 no impetus for reconsideration.

 B.   The Settlement Class Meets the Requirements of Rule 23(b)(3)

        Under Rule 23(b)(3), a proposed class must satisfy two factors: predominance and

 superiority. Fed R. Civ. P. 23(b)(3). As summarized below, the proposed Settlement Class

 continues to meet the requirements of Federal Rule of Civil Procedure 23(b)(3) because common

 questions of law or fact between the Parties predominate over individual questions, and class

 action is the best available method for adjudicating this controversy.




                                                 10
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 11 of 19 PageID 368




        1.      Predominance

        Predominance is governed by an analysis of whether liability may be resolved on a class

 wide basis. “Under Rule 23(b)(3) it is not necessary that all questions of law or fact be common,

 but only that some questions are common and that they predominate over the individual

 questions . . . In essence, the Court must determine whether there are common liability issues

 which may be resolved efficiently on a class-wide basis.” Battle, 2013 U.S. Dist. LEXIS 29263,

 at *10-11 (internal citations omitted). Though not a determination on the merits, a Rule 23(b)(3)

 analysis ensures a class case will not degenerate into a series of individual trials. Andrews v.

 AT&T, 95 F.3d 1014, 1023 (11th Cir. 1996).

        Here, common questions of law and fact continue to predominate. The two principal

 common issues in this case are whether Defendant’s FCRA forms satisfy the disclosure

 requirements of 15 U.S.C. § 1681b(b) and, if not, whether Defendant’s failure to comply with the

 FCRA was willful. These principal common issues are central to the case, and can be decided

 uniformly for all the Settlement Class members in broad strokes. Thus, class certification is

 appropriate.

        2.      Superiority

        The Court must also consider whether the superiority requirement has been satisfied. In

 making the determination, the Court may consider, among other factors: (1) the class members’

 interests in individually controlling the prosecution or defense of separate actions; (2) the extent

 and nature of any litigation concerning the controversy already begun by or against class

 members; (3) the desirability or undesirability of concentrating the litigation of the claims in the

 particular forum; and (4) the likely difficulties in managing a class action. Fed. R. Civ. P.

 23(b)(3).


                                                 11
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 12 of 19 PageID 369




        Class action is still the superior means to resolve this action. The Settlement Class

 members share common issues but, individually, are only entitled to relatively small statutory

 damages.    Thus, the individual interest in controlling the case through separate actions is

 relatively low. Kizer, 2012 U.S. Dist. LEXIS 63795, at *20. Concentrating the litigation and

 settlement of this action in this forum is in the interest of judicial economy. “Separate actions by

 each of the class members would be repetitive, wasteful, and an extraordinary burden on the

 courts.” In re Checking Account Overdraft Litig., 275 F.R.D. 666, 679 (S.D. Fla. 2011). Finally,

 under the Federal Rule of Civil Procedure 23(b)(3) superiority analysis, since the Court is asked

 to certify this action for settlement purposes only, to approve the Settlement Class it would not

 need to determine whether the class would be manageable for litigation purposes. Kizer, 2012

 U.S. Dist. LEXIS 63795, at *21. Hence, the superiority analysis under Federal Rule of Civil

 Procedure 23(b)(3) is met. See Smith, 2007 U.S. Dist. LEXIS 85551, at *12–14 (finding

 superiority under Rule 23(b)(3)); Kizer, 2012 U.S. Dist. LEXIS 63795, at *20–21 (same).

 C.   The Class Notice Met the Requirements of Rule 23(c) And Due Process

        Federal Rule of Civil Procedure 23(c)(2)(B) requires that class notice:

                [C]oncisely state in plain, easily understood language:

                (i)     the nature of the action;
                (ii)    the definition of the class certified;
                (iii) the class claims, issues, or defenses;
                (iv)    that a class member may enter an appearance through an attorney
                if the member so desires;
                (v)     that the court will exclude from the class any member who
                requests exclusion;
                (vi)    the time and manner for requesting exclusion; and
                (vii) the binding effect of a class judgment on members under Rule
                23(c)(3).

        The Court-approved Notice satisfies each of these requirements. The Notice summarized

 the nature of the pending FCRA Litigation and the Settlement Agreement’s essential terms, and

                                                 12
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 13 of 19 PageID 370




 provides each of the Settlement Class member with their legal rights and options in this

 settlement. The Class Notice further discussed the nature of the action, described the Settlement

 Class definition, the terms of the Agreement and that it will be binding on those who do not opt

 out if given final approval, and informed the Settlement Class members of the Class claims and

 the Parties’ contentions and defenses. The Notice also stated that the Settlement Class members

 may enter an appearance through counsel. The right of the Settlement Class members to exclude

 themselves, and the time, manner, and process for doing so, was prominently detailed in the

 Class Notice. Additionally, the Class Notice directed recipients to a website dedicated to the

 Settlement, which contained additional details about the Settlement for the Settlement Class

 members to review. After receiving this information, none of the Settlement Class members

 elected to exclude themselves from the Settlement.

        As to the manner of providing notice, Federal Rule of Civil Procedure 23(c)(2)B)

 provides, in pertinent part, that, “[f]or any class certified under Rule 23(b)(3) the Court must

 direct to class members the best notice practicable under the circumstances including individual

 notice to all members who can be identified through reasonable effort.” An individual mailing to

 each class member’s last known address has been held to satisfy the “best notice practicable”

 test. Eisen v. Carlisle & Jacquelin, 417 U.S. 156 (1974) (noting that individual mailings satisfy

 Rule 23(c)(2)).

        This Court approved that notice be issued by U.S First Class mail to the last known

 address of each of the Settlement Class members, as reflected in Defendant’s records, or as

 instructed by the Settlement Class member through Class Counsel. If any mail was returned

 undeliverable, the Administrator took reasonable steps to obtain corrected addresses and re-mail

 the returned notices. This method of notice satisfies the “best notice practicable” test.


                                                  13
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 14 of 19 PageID 371




 D.   The Settlement is Fair, Reasonable, and Adequate

        In determining whether a proposed settlement is fair, reasonable, and adequate, the Court

 should consider several factors, including: (1) the likelihood of success at trial; (2) the range of

 possible recovery; (3) the point on or below the range of possible recovery at which a settlement

 is fair, adequate, and reasonable; (4) the complexity, expense and duration of litigation; (5) the

 substance and amount of opposition to the settlement; and (6) the stage of proceedings at which

 the settlement was achieved. Waters, 2012 U.S. Dist. LEXIS 99129, at *33 (citing In re CP

 Ships Ltd. Secs. Litig., 578 F.3d 1306, 1317–18 (11th Cir. 2009)). “[D]etermining the fairness of

 a [class action] settlement is a discretionary decision for the trial court, though it should be

 ‘informed by the strong judicial policy favoring settlement as well as by the realization that

 compromise is the essence of settlement.’” United States ex rel. Balko v. Senior Home Care,

 Inc., No. 8:13-CV-3072-T-17TBM, 2017 WL 9398654, at *8 (M.D. Fla. May 2, 2017), report

 and recommendation adopted, No. 813CV03072EAKTBM, 2017 WL 3268200 (M.D. Fla. Aug.

 1, 2017).

        1.    The Likelihood of Success at Trial Confirms Settlement is Appropriate

        Continuing the FCRA Litigation would have been complicated, protracted, and

 expensive. The risk of the Named Plaintiff being unable to establish liability and damages was

 also present because of the numerous defenses Defendant intended to assert if the case was not

 settled. From Plaintiff’s perspective, there was a risk the Court would accept one or more of

 Defendant’s arguments on a key point and dismiss the case, grant summary judgment, or refuse

 to certify the Settlement Class. Plaintiff’s success on any of these aspects in motions practice, let

 alone at trial, was not guaranteed. And, of course, Plaintiff still faced the uphill battle of proving

 willfulness at trial even if he survived dispositive motions and was successful in certifying the


                                                  14
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 15 of 19 PageID 372




 Settlement Class. There is no certainty that continued litigation would provide a better outcome

 than the settlement. This factor therefore favors a finding that the Settlement is fair, reasonable,

 and adequate. Youngman v. A&B Ins. & Fin., Inc., No. 616CV1478ORL41GJK, 2018 WL

 1832992, at *7 (M.D. Fla. Mar. 22, 2018), report and recommendation adopted, No.

 616CV1478ORL41GJK, 2018 WL 1806588 (M.D. Fla. Apr. 17, 2018) (approving settlement

 where plaintiffs faced similar difficulties of proof at trial).

         Courts reviewing the issue of fairness have favored settlements that allow even partial

 recovery for class members where the results of suits are uncertain. Murray v. GMAC Mortg.

 Corp., 434 F.3d 948, 952 (7th Cir. 2006) (“Risk that the class will lose should the suit go to

 judgment on the merits justifies a compromise that affords a lower award with certainty.”); see In

 re Mexico Money Transfer Litig., 267 F.3d 743 (7th Cir. 2001); Pinsker v. Borders Group, Inc.

 (In re BGI, Inc.), 465 B.R. 365, 379 (Bankr. S.D.N.Y. 2012) (approving class settlement with

 17% cap on total liability, on grounds that “Class Members would have received nothing if they

 were not successful). Therefore, it is reasonable for the Settlement Class members to take the

 bird in the hand instead of the prospective flock in the bush”) (citations omitted); Kizer, 2012

 U.S. Dist. LEXIS 63795, at *23–24 (approving class settlement awarding approximately 30% of

 possible recovery); Smith, 2007 U.S. Dist. LEXIS 85551, at *15 (approving class settlement

 where, “Plaintiffs concede that their case against the [] Defendants is not a sure success”).

         2.    The Recovery in the Settlement is Substantially Above the Minimum that the
               Settlement Class Members May Recover at Trial

         The Settlement, based on a gross recovery of approximately $330 per Settlement Class

 member in this settlement is in line with settlement amounts in similar cases under the FCRA.

 See, e.g. Graham, Case No.: 16-cv-01324-JSM-AAS, Document 72 (M.D. Fla. February 2,

 2018)(Final approval order approving $100 reward to class members); Speer v. Whole Food Mkt.

                                                    15
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 16 of 19 PageID 373




 Grp., Inc., No. 8:14-CV-3035-T-26TBM, Document 68,(M.D. Fla. January 1, 2016)(final Order

 entered by Judge Lazzara approving $40 gross recovery for FCRA class members); Simons v.

 Aegis   Commc’ns     Grp.,   No.   2:14-cv-04012,    Document     29,   (W.D.    Mo.    Oct.   15,

 2014)(preliminarily approving improper disclosure settlement with payment of $35 per class

 member).

         If the case were to be litigated through trial, and Plaintiff prevailed on the merits, the

 statutory damages for each Settlement Class member would be fixed between $100-$1,000.

 However, if Defendant defeated Plaintiff’s motion for class certification or was successful on a

 motion for summary judgment (or the inevitable appeals), the Settlement Class members could

 receive nothing. Here, if the Court approves the Settlement, the Settlement Class members will

 quickly monetize their FCRA claims. The Settlement Class members will receive an award

 exceeding $240.00, or 24% of the maximum that could be recovered through successful

 litigation, before accounting for attorney’s fees and costs. Thus, the Settlement Class members

 stand to receive payments within the range that they could recover at trial, without any further

 risk, expense, or even the need to prove their claims and willfulness or even having to submit a

 claim. Unquestionably, continuing to litigate would not guarantee a better outcome.

         3.   Continued Litigation will be Complex, Expensive and Resource-Consuming

         There is an inherent and substantial expense to continued litigation. If a settlement had

 not been reached, Plaintiff and Defendant both would have commenced intensified discovery.

 Discovery would have been followed by dispositive motions by Defendant in addition to

 Plaintiff’s Motion for Class Certification, the outcomes of which would determine the course of

 the litigation. If Plaintiff were to prevail, the action would have proceeded to trial, with the

 significant expense and use of resources that accompanies trial preparation. Defendant would


                                                 16
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 17 of 19 PageID 374




 likely seek interlocutory review of the class certification decision, requiring additional time and

 briefing.

        If Defendant were to prevail on a case dispositive motion, Plaintiff most likely would

 appeal. A summary-judgment victory for Defendant would not conclude the case, as successful

 appeal by Plaintiff would perpetuate the litigation. Under any scenario, the Settlement Class

 members would be deprived of any relief for a significant length of time.

        Class and Defense Counsel are experienced class action litigators, who reached this

 Settlement with the assistance of an experienced mediator. The Parties exchanged and reviewed

 hundreds of pages of documents, and had sufficient information in their possession to evaluate

 their respective positions. Both sides strongly recommend that the Court approve the Settlement.

 The Court should do so. Fernandez, 2017 WL 7798110, at *2.

        4.     There is No Opposition to Any Aspect of the Settlement

        As noted above, nearly all the Settlement Class members have been notified of the

 Settlement.   None objected and one class member asked to be excluded.             All appropriate

 governmental entities have been notified of the Settlement, and none have objected. Class

 Counsel is not surprised at a lack of objections - the Settlement is a very good result for the

 Settlement Class. The complete absence of opposition to the Settlement favors a finding that it is

 fair, reasonable, and adequate. James v. JPMorgan Chase Bank, N.A., No. 8:15-CV-2424-T-

 23JSS, 2017 WL 2472499, at *1 (M.D. Fla. June 5, 2017) (“The absence of opposition to the

 settlement militates heavily toward approval.”).

        5.     The Settlement was Reached at an Appropriate Stage of Proceedings

        This factor focuses on assuring that “the plaintiffs have access to sufficient information to

 adequately evaluate the merits of the case and weigh the benefits of the settlement against further


                                                 17
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 18 of 19 PageID 375




 litigation.” United States ex rel. Balko, 2017 WL 9398654, at *12.          In this case, Plaintiff

 certainly did. The Parties engaged in extensive discovery exchanging hundreds of pages of

 documents. A nationally respected mediator oversaw settlement discussions, further confirming

 the adequacy of the Settlement.      Class counsel is satisfied the case has been thoroughly

 investigated. Thus, the Court should conclude that this factor also favors granting final approval.

 See Poertner v. Gillette Co., No. 6:12-CV-803-ORL-31DA, 2014 WL 4162771, at *4 (M.D. Fla.

 Aug. 21, 2014), aff’d, 618 F. App’x 624 (11th Cir. 2015) (finding similar facts weighed in favor

 of approval of settlement).

                                       V.      CONCLUSION

        The Agreement is in the best interest of the Parties and the Settlement Class, was reached

 through arm’s-length negotiations through a well-respected mediator, and is fair and reasonable

 to all concerned.

        WHEREFORE, the Plaintiff and Defendant respectfully requests that the Court enter a

 Final Order: (1) approving the Settlement Agreement between Named Plaintiff, on his own

 behalf and on behalf of the Settlement Class, and Defendant; (2) certifying the above-described

 Settlement Class for settlement purposes; and, (3) requiring the Parties to comply with the terms

 and conditions in the Settlement Agreement or pursuant to the Court’s Order granting Final

 Approval.

        Dated this 4th day of January, 2019.

 MORGAN & MORGAN, P.A.                                  MURPHY & ANDERSON, P.A.

 /s/ Marc R. Edelman                                    /s/ Geddes D. Anderson, Jr.
 Marc R. Edelman, Esq.                                  Geddes D. Anderson Jr., Esq.
 Fla. Bar No. 0096342                                   Fla. Bar No. 0138894
 201 N. Franklin Street, #700                           ganderson@murphyandersonlaw.com
 Tampa, FL 33602                                        jbunnell@murphyandersonlaw.com
 Telephone 813-223-5505                                 Lawton R Graves, Esq.

                                                 18
Case 8:17-cv-00829-EAK-AEP Document 62 Filed 01/04/19 Page 19 of 19 PageID 376




 Fax: 813-257-0572                                        Fla. Bar No. 0086935
 MEdelman@forthepeople.com                                lgraves@murphyandandersonlaw.com
                                                          1501 San Marco Blvd.
 C. Ryan Morgan, Esq.                                     Jacksonville, FL 32207
 Fla. Bar No.0015527                                      (904)598-9282 Fax: (904) 598-9283
 P.O. Box 4979                                            Attorneys for Defendants
 Orlando, FL 33802
 Telephone 407.420.1414
 Fax: 407.245.3401
 RMorgan@forthepeople.com

 Andrew Frisch, Esq.
 Fla. Bar No. 27777
 600 North Pine Island Road, Suite 400
 Plantation, Florida 33324
 Telephone: (954) WORKERS
 Facsimile: (954) 327-3013
 AFrisch@forthepeople.com
 Attorneys for Plaintiffs


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 4th day of January, 2019, a copy of the foregoing was

 filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

 system to all parties of record.

                                                /s/ Marc R. Edelman
                                                MARC R. EDELMAN, ESQ.




                                                  19
